The opinion of the Court was by
Weston C. J.
The plaintiff having a claim upon the principal defendant, for an injury cfeoe to his person, the parties agreed to refer the matter to the arbitration of others, upon whose award, subsequently partially modified by mutual consent, the note in question was given. This constituted a sufficient consideration ; and the plaintiff is entitled to recover, unless the defence of duress, set up by the defendants, has been sustained. The burden of proof is upon them.
The plaintiff had made a complaint against the principal defendant, and had procured a warrant for his arrest, to answer to *340the charge. This he had a right to do; and if the defendant had been thereupon arrested, the imprisonment, or restraint of his person, would have been lawful; and a lawful imprisonment is no duress. The referees have found, that no arrest was made. The defendant was given to understand, that he would be arrested, unless the parties effected a settlement. With a view to this, they went to Skowhegan-falls. The officer testifies, that he would not have suffered him to have escaped. By which we are to understand, that if he had attempted to do so, he should have arrested him. This was no more than the precept of the warrant, and his duty, required. The referees further find, that the fear of the prosecution of the warrant, or in other words, an arrest under it, induced the principal defendant to enter into the arbitration, and also to accede to the final proposition of the plaintiff, to accept a note for a less sum, than was awarded in his favor, with the defendant’s father as a surety.
The prosecution of the warrant, and the arrest as incident to it, was a lawful course of proceeding. The threat, therefore, of such an arrest, and the fact that the defendant was induced by it to give the note, did not constitute duress, as it would have done, if he had acted from the fear of unlawful imprisonment. Whitefield v. Longfellow & als. 13 Maine R. 146. In our judgment, therefore, the defence of duress, which is submitted to the determination of the Court, has not been made-out. The exceptions are accordingly sustained; and the plaintiff is entitled to judgment on the report.